      Case 1:19-cv-02431-AJN-SDA Document 126 Filed 07/02/20 Page 1 of 2


                                                                                                       7/2/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Elohim EPF USA, Inc.,

                          Plaintiff,
                                                                     19-cv-2431 (AJN)
                  –v–
                                                                           ORDER
  162 D & Y Corp., et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

       In Plaintiff’s reply in further support of its motion to strike Defendants’ answer, it

clarifies that it requests that the answer be stricken with respect to Defendants Anthony Kim,

Yinghua Huang, Eunsik Sun, and Kyung A. Chung, who, according to Plaintiff, had not then

filed an opposition to the motion. Dkt. No. 113 at 3. This motion is denied with respect to

Defendant Yinghua Huang, who has not filed an answer in this case. See Dkt. No. 12.

       Counsel for Defendants Anthony Kim, Eunsik Sun, and Kyung A. Chung now request

that the Court allow these Defendants to join in the opposition to the motion to strike already

filed in this case. See Dkt. Nos. 122, 124; see also Dkt. No. 111. In light of this request, the

parties shall meet and confer and inform the Court by July 10, 2020 whether (1) Plaintiff

continues to request that the answer be stricken with respect to these Defendants or whether it

withdraws its motion, and (2) if it continues to request that the answer be stricken with respect to

these Defendants, whether the parties agree that these Defendants may join in the opposition to

the motion to strike already filed in this case.

       SO ORDERED.




                                                     1
    Case 1:19-cv-02431-AJN-SDA Document 126 Filed 07/02/20 Page 2 of 2



Dated: July 2, 2020
       New York, New York
                                     ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge




                                       2
